 

 

 

Case 1:18-cv-09849-ER Document 25- 2 Fe C

 

4 32994 i

NAILS ON TH BY JENNY. INC. INDI ) a

& DBA JENNY’S SPA,NAILS ON 7TH _ Judgment

il BY JENNY INC. INDIV. & DBA JEWNY's. Spa |
2449 ADAM CLAYTON. + Agere: s Baits we :

(192
PAX (718) 429-0014

TUE OF AN EXECUTION issued out of the coove Court to me directed ond dal sedi

SSE TAKE NOTICE that | hove this day LEVIED upon and will expose for SALE at PUBLIC AUCTION, ail the

fight. litle and interest which the defendant had on this day. oF at Gny time thereatier. in ond to the following
Gescribed chanels, sufficient fo satisfy the execution together with Marshol’s fees and expenses.

INVENTORY

ALL ASSETS ON PREMISES BELONGING TO le DEFENDANT ARE SUBJECT TO MY LEVY
: Any money due to the above sored

file A sc ~ Ff A _ defendant rough fon, escrow G OPy
/ olher means, jo be jumed over to MV
OPRCe

S 4) ont

RE SALE
PAY_IN FULL 72 HOURS BEFOF
LE WILL BE “ADVERTISED. at

es Ic ccececael eel

PLUS expenses AS eT NO Mi BB004). \

1 208. 68 and interest THIS DUCA :
” _caiculated dolly ON_ALL PAYED cs

co}

WARNIN G :
Ace OF o2uses Sore |

b nad
Payments io e made | oo
ED } CHECK , Any one who defaces Tus Oo" Senin we vi

- TIF
MONEY ORDER or CER | se mn any way is quity oF 8 755
elas y way 59
payable ONLY to: c oe ses othe ful extant of the 12
eyelet 2 ae

sank Bsiock a sae

 

|

|
|
)
.
,
Ve
